      Case 5:20-cv-00528-ODW-KK Document 25 Filed 09/08/20 Page 1 of 1 Page ID #:111



                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                                           CASE NUMBER:


 James Rutherford,                                                        ED CV 20-00528-ODW(KKx)
                                           Plaintiff,
                           v.

                                                                    ORDER/REFERRAL TO ADR
  Willshare Group LLC, et al.,
                                           Defendant(s).



  The Court, having considered the parties’ Request: ADR Procedure Selection, the Notice to Parties of
Court-Directed ADR Program, or the report submitted by the parties pursuant to Fed. R. Civ. P. 26(f)
and Civil L.R. 26-1, hereby:

    ORDERS this case referred to:


    X ADR PROCEDURE NO. 2: This case is referred to the ADR Program. Within twenty-
         one (21) days, plaintiff shall obtain the consent of a neutral listed on the Court’s
         Mediation Panel who will conduct the mediation, and file form ADR-2, Stipulation
         Regarding Selection of Panel Mediator. If the parties have not selected and obtained the
         consent of a Panel Mediator within twenty-one (21) days, the ADR Program (213-894-
         2993) will assign one. Forms and a list of the Panel Mediators are available on the Court
         website, www.cacd.uscourts.gov. Absent extraordinary circumstances, parties cannot
         request a continuance within three (3) business days of a scheduled mediation.




Dated: September 8, 2020
                                                             United States District Judge




ADR–12 (04/10)                         ORDER / REFERRAL TO ADR PROGRAM
